

SUBSCRIPTION AGREEMENT
 


 
FOR THE
 


 
PURCHASE OF UNITS CONSISTING OF
 
TWO SHARES OF COMMON STOCK AND
 
ONE COMMON STOCK PURCHASE WARRANT OF
 
XFONE, INC.
 
______________, 2007
 

-1-

--------------------------------------------------------------------------------



XFONE, INC.


SUBSCRIPTION AGREEMENT
FOR THE PURCHASE OF UNITS CONSISTING OF
TWO SHARES OF COMMON STOCK AND
ONE COMMON STOCK PURCHASE WARRANT




XFONE, INC., a Nevada corporation (the “Company”) is offering (this “Offering”)
for sale to ____________________________ (the “Investor”) up to an aggregate
of ____________ units (the “Units”) in the capital of Xfone, Inc. (the
“Company”), a Nevada company, at a price of $6.20 per Unit for the aggregate
subscription price of $____________ (the “Subscription Amount”).  Each Unit
shall consist of two shares (the “Unit Shares”) of common stock, $0.001 par
value per share (“Common Stock”) in the capital of the Company, and one Common
Stock Purchase Warrant (a “Warrant”) entitling the Purchaser to purchase one
additional share of the Company’s Common Stock (a “Warrant Share”), at an
exercise price of $3.10 per share, for a period of five years from the
completion of the purchase.  The Units, together with the Unit Shares, the
Warrants and the Warrant Shares, may collectively be referred to herein as the
“Securities.”


This Offering is made by the Company, acting without a placement agent, and is
being conducted in reliance upon the exemption from registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) afforded by
Section 4(2) of the Securities Act.


NOW, THEREFORE, IT IS HEREBY AGREED:
 
Purchase of Units
 
(a)           The undersigned Investor agrees to purchase at the Closing (as
defined herein), and the Company agrees to sell and issue to the Investor at the
Closing, ____________  Units, at a price of $6.20 per Unit, for the aggregate
Subscription Amount of $____________.
 
(b)           The Investor and the Company agree that the Subscription Amount
shall be paid by or on behalf of the Investor by wire transfer to the Escrow
Account (as defined below) in accordance with paragraph (d) under “Subscription
Procedures” below, wherein the Subscription Amount will be held until all of the
following have occurred:
 
(i) the consummation of the Company’s acquisition of NTS Communications, Inc.
(“NTS”), pursuant to that certain Stock Purchase Agreement entered into on
August 22, 2007 between the Company, NTS and the shareholders of NTS (including
any amendments thereto);
 

-2-

--------------------------------------------------------------------------------



(ii) receipt by the Company of the approval of the American Stock Exchange
(“AMEX”) and the Tel Aviv Stock Exchange (“TASE”) for the listing of the Unit
Shares and the Warrant Shares;
 
(iii) the receipt by the Company of any other consent and approval which may be
required by AMEX or TASE for the issuance of the Unit Shares, the Warrants and
the Warrant Shares, which may include approval by the Company’s shareholders;
and
 
(iv) the issuance of the Unit Shares and the Warrant to the Investor pursuant to
this Agreement;
 
at which time the Subscription Amount will be released to the Company (the
“Closing”).
 
 
Subscription Procedures
 
To subscribe, the Investor must:
 
(a)           complete and sign this Agreement;
 
(b)           complete and sign the accompanying Confidential Prospective
Purchaser Questionnaire, attached hereto as Attachment A (this Agreement
together with all exhibits and attachments hereto are collectively referred to
herein as the “Offering Documents”);
 
(c)           return the completed and signed Offering Documents on behalf of
the Investor by both (i) faxing to the attention of Arthur S. Marcus, Esq. at
Gersten Savage LLP at (212) 980-5192, and (ii) then mailing the original
completed and signed Offering Documents to:
 
Gersten Savage LLP
 
600 Lexington Avenue, 9th Floor
 
New York, NY 10022-6018
 
Attn:  Arthur S. Marcus, Esq.
 
(d)           Wire the full Subscription Amount not later than twenty-four (24)
hours after notification of acceptance by the Company (the “Subscription Date”),
to Gersten Savage LLP, as escrow agent (the “Escrow Agent”), to the escrow
account (the “Escrow Account”) at the following instructions:
 
Gersten Savage LLP
600 Lexington Avenue
New York, NY 10022


Signature Bank
565 Fifth Avenue
New York, NY 10017

-3-

--------------------------------------------------------------------------------





ABA # 026013576
Account # 1500885978
FBO Xfone, Inc.


Prospective Investors should retain their own professional advisors to review
and evaluate the economic, tax, and other consequences of an investment in the
Company.
 
THE SECURITIES OFFERED HEREBY, HAVE NOT BEEN FILED OR REGISTERED WITH OR
APPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), NOR
HAS THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE OFFERING
DOCUMENTS. NO STATE SECURITIES LAW ADMINISTRATOR HAS PASSED ON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR THE ADEQUACY OF THE OFFERING
DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT AND UP TO THIRTY-FIVE NON-ACCREDITED INVESTORS.  THE
SECURITIES OFFERED HEREBY ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS FOR NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF
INVESTORS TO WHICH THE OFFERING WILL BE MADE AND RESTRICT SUBSEQUENT TRANSFERS
OF THE INTERESTS.
 
THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.
 
NO SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL OR STATE SECURITIES LAWS IS NOT REQUIRED OR COMPLIANCE IS
MADE WITH SUCH REGISTRATION REQUIREMENTS.
 
THE INVESTOR, BY ACCEPTING DELIVERY OF THE OFFERING DOCUMENTS, AGREES TO RETURN
THE OFFERING DOCUMENTS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
UPON REQUEST IF THE INVESTOR DOES NOT AGREE TO PURCHASE ANY OF THE SECURITIES
OFFERED HEREBY.
 

-4-

--------------------------------------------------------------------------------



ANY OFFERING DOCUMENTS SUBMITTED IN CONNECTION WITH THE PRIVATE PLACEMENT OF THE
SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED.  ANY
REPRODUCTION OR DISTRIBUTION OF ANY OFFERING DOCUMENTS IN WHOLE OR IN PART, OR
THE DIVULGENCE OF ANY OF THEIR CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIM/HERSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR
STATE SECURITIES LAWS.
 

-5-

--------------------------------------------------------------------------------



NASAA UNIFORM LEGEND
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
The undersigned Investor acknowledges that the Units have not been registered
under the Securities Act, nor under the securities laws of any State, that
absent an exemption from registration contained in those laws, the issuance and
sale of the Units would require registration, and that the Company's reliance
upon such exemption is based upon the undersigned's representations, warranties,
and agreements contained in the Offering Documents.
 

-6-

--------------------------------------------------------------------------------



XFONE, INC.


SUBSCRIPTION AGREEMENT FOR THE
PURCHASE OF UNITS CONSISTING OF
TWO SHARES OF COMMON STOCK AND
ONE COMMON STOCK PURCHASE WARRANT


1.           Unless terminated earlier by the Company, in its sole discretion,
this Offering is scheduled to terminate on or about December 13, 2007, 5:00
p.m., New York time.  The issuance of the Units is subject to the satisfaction
of each of the following conditions:
 
a.           the consummation of the Company’s acquisition of NTS, pursuant to
that certain Stock Purchase Agreement entered into on August 22, 2007 between
the Company, NTS and the shareholders of NTS (including any amendments thereto);
 
b.           receipt by the Company of the approval of the AMEX and TASE for the
listing of the Unit Shares and the Warrant Shares; and
 
c.           the receipt by the Company of any other consent and approval which
may be required by AMEX or TASE for the issuance of the Unit Shares, the
Warrants and the Warrant Shares, which may include approval by the Company’s
shareholders.
 
The Units shall not be issued until all conditions are satisfied.  In the event
all such conditions are not satisfied on or before March 31, 2008, the Investor
may, but shall not be obligated to, demand that its Subscription Amount be
returned from the Escrow Account by the Escrow Agent, in full, including any
accrued interest.
 
2.           For additional information regarding the Company, Investors are
encouraged to review the Company’s Annual Report on Form 10-KSB for the period
ending December 31, 2006, filed with the Commission on March 30, 2007, together
with an amendment thereto on Form 10-KSB/A filed with the Commission on July 30,
2007, and the Company’s Quarterly Report on Form 10-QSB for the period ending
September 30, 2007 filed with the Commission on November 14, 2007, along with
the Company’s periodic reports and other information incorporated by reference
therein (collectively referred to herein as the “Exchange Filings”), as well as
the section entitled “Risk Factors” attached hereto as Attachment B.  A copy of
any of the Exchange Filings is available at no charge, by contacting the
Company’s Corporate Secretary at alon@xfone.com.
 
3.           The Company hereby makes the following representations, warranties
and covenants to the Investor:
 
a.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation.  The Company
is duly qualified to conduct business and is in corporate and tax good standing
under the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified or in good standing would not have a material
adverse effect on the Company’s business.  The Company has all requisite
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.
 

-7-

--------------------------------------------------------------------------------



 
 
b.           The Company has all requisite power and authority to execute and
deliver this Agreement and the Warrant and to perform its obligations hereunder
and thereunder.  The execution and delivery by the Company of this Agreement and
the Warrant and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action on the part of the Company.  This Agreement and the Warrant
have been duly and validly executed and delivered by the Company and constitute
valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms.
 
c.    Subject to compliance with the applicable requirements of the Securities
Act, the Securities Exchange Act of 1934 and any applicable state securities
laws, neither the execution and delivery by the Company of this Agreement or the
Warrant nor the consummation by the Company of the transactions contemplated
hereby or thereby, will (a) conflict with or violate any provision of the
charter or Bylaws of the Company, (b) require on the part of the Company any
filing with, or permit, authorization, consent or approval of, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (“Governmental Entity”), except
that AMEX approval is required for the issuance of the Shares and Warrant
Shares, (c) conflict with, result in breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which the Company is a party or by which it is bound or to which any of its
assets are subject, or (d) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to the Company or any of its properties or assets.
 
d.           The authorized capital stock of the Company consists of 50,000,000
shares of Common Stock.  As of the date of this Agreement, there were 13,467,928
shares of Common Stock issued and outstanding.  The Company has no outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the stockholders of the Company on any matter,
other than outstanding warrants and options (including out-of-the-money warrants
and options) to purchase up to 10,219,159 shares of common stock.  All issued
and outstanding shares of Common Stock are duly authorized, validly issued,
fully paid, nonassessable and free of preemptive rights.
 
e.           The Company has delivered (incorporated by reference to the
Company’s filings as reported on the SEC’s web site) to Buyers each registration
statement, report, proxy statement or information statement prepared and filed
with the Securities and Exchange Commission by it since September 30, 2005, each
in the form (including exhibits and any amendments thereto) filed with the SEC
(collectively, the “Company Reports”).  As of their respective dates, the
Company Reports (i) complied as to form in all material respects with the
applicable requirements of the Securities Act, the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations thereunder
and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each of the consolidated balance sheets included in or
incorporated by reference into the Company Reports (including the related notes
and schedules) fairly presents, in all material respects, the consolidated
financial position of the Company as of its date, and each of the consolidated
statements of income, retained earnings and cash flows included in or
incorporated by reference into the Company Reports (together with the related
notes and schedules) fairly presents, in all material respects, the results of
operations, retained earnings or cash flows, as the case may be, of the Company
for the periods set forth therein (subject to the lack of footnote disclosure
and normal year-end audit adjustments which would not be material in amount or
effect), in each case in accordance with generally accepted accounting
principles consistently applied during the periods involved, except as may be
noted therein.  Except as and to the extent set forth in the consolidated
balance sheet of the Company at September 30, 2007, including all notes thereto,
or as set forth in the Company Reports, the Company has no material liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) that would be required to be reflected on, or reserved against in, a
balance sheet of the Company or in the notes thereto, prepared in accordance
with generally accepted accounting principles consistently applied, except
liabilities arising in the ordinary course of business since such date.
 

-8-

--------------------------------------------------------------------------------


 
 
f.    Since September 30, 2007, the Company has conducted its business only in
the ordinary course of such business, and, other than as set forth in the
Company Reports, there has not been (i) any material adverse effect on the
Company’s business; (ii) any declaration, setting aside or payment of any
dividend or other distribution with respect to its capital stock; or (iii) any
material change in its accounting principles, practices or methods.
 
g.           There is no action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity which is pending or has been
threatened against the Company.  There are no judgments, orders or decrees
outstanding against the Company.  To the knowledge of the Company, there is no
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request by
any governmental entity with respect to the business of the Company.
 
h.           The Unit Shares and Warrant Shares, when sold, issued and delivered
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable, and will be subject to restrictions on transfer
under federal and applicable state securities law until a registration statement
covering such shares is declared effective by the Securities and Exchange
Commission (the “SEC”), and then may be sold in accordance with the terms
provided in the prospectus to such registration statement.  The Shares will be
issued in compliance in all material respects with an exemption from the
registration of the Securities Act, and the registration and qualification
requirements of the securities laws of the applicable states.
 

-9-

--------------------------------------------------------------------------------



4.           The Investor hereby makes the following representations, warranties
and covenants to the Company:
 
a.           The Investor has been given the opportunity to ask questions of,
and receive answers from the Company concerning the terms and conditions of this
Offering and the Offering Documents and to obtain such additional written
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
the same as the Investor desires in order to evaluate this
investment.  Notwithstanding the foregoing, the only information upon which the
Investor has relied is that set forth in the Offering Documents and the Exchange
Filings, and the Investor’s own independent investigation.  The Investor
acknowledges that the Investor has received no representations or warranties
from the Company or its employees, directors, officers, or agents in making this
investment decision other than as set forth in the Offering Documents and the
Exchange Filings.
 
b.           The Investor is aware that the purchase of the Units is a
speculative investment involving a high degree of risk and that there is no
guarantee that the Investor will realize any gain from this investment, and that
the Investor could lose the total amount of the Investor's investment.
 
c.           The Investor understands that no federal or state agency has made
any finding or determination regarding the fairness of this Offering, or any
recommendation or endorsement of this Offering.
 
d.           The Investor is purchasing the Units for the Investor's own
account, with the intention of holding the Units, with no present intention of
dividing or allowing others to participate in this investment or of reselling or
otherwise participating, directly or indirectly, in a distribution of the Units,
and shall not make any sale, transfer, or pledge thereof without registration
under the Securities Act and any applicable securities laws of any state or
unless an exemption from registration is available under those laws.
 
e.           The Investor represents that the Investor, if an individual, has
adequate means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Units.  The Investor has no reason to anticipate any material change in his or
her personal financial condition for the foreseeable future.
 
f.           The Investor is financially able to bear the economic risk of this
investment, including the ability to hold the Units indefinitely or to afford a
complete loss of the Investor’s investment.
 
g.           The Investor represents that the Investor's overall commitment to
this investment is not disproportionate to the Investor's net worth, and the
Investor's investment in the Units will not cause such overall commitment to
become excessive.  The Investor will not pledge, transfer, or assign this
Agreement.
 
h.           The Investor represents that the funds provided for this investment
are either separate property of the Investor, community property over which the
Investor has the right of control, or are otherwise funds as to which the
Investor has the sole right of management.
 

-10-

--------------------------------------------------------------------------------



 
i.           FOR PARTNERSHIPS, CORPORATIONS, TRUSTS, OR OTHER ENTITIES ONLY:  If
the Investor is a partnership, corporation, trust, or other entity, (i) [the
Investor has enclosed with this Agreement appropriate evidence of the authority
of the individual executing this Agreement to act on its behalf (e.g., if a
trust, a certified copy of the trust agreement; if a corporation, a certified
corporate resolution authorizing the signature and a certified copy of the
articles of incorporation; or if a partnership, a certified copy of the
partnership agreement),] (ii) the Investor represents and warrants that it was
not organized or reorganized for the specific purpose of acquiring the Units,
(iii) the Investor has the full power and authority to execute this Agreement on
behalf of such entity and to make the representations and warranties made herein
on its behalf, and (iv) this investment in the Company has been affirmatively
authorized, if required, by the governing board of such entity and is not
prohibited by the governing documents of the entity.
 
j.           The address shown under the Investor's signature at the end of this
Agreement is the Investor's principal residence if he or she is an individual,
or its principal business address if a corporation or other entity.
 
k.           The Investor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Units.
 
l.           The Investor expressly acknowledges and agrees that the Company is
relying upon the Investor's representations contained in the Offering Documents.
 
5.
 
a.           The Company shall prepare and file with the Commission as soon as
practicable but in no event later than 120 days after the closing of the
transaction contemplated by the Purchase Agreement, a registration statement
(the “Initial Shelf Registration Statement,” and together with any Subsequent
Shelf Registration Statement (as defined below), including, in each case, the
prospectus, amendments and supplements to such registration statements,
including post-effective amendments, all exhibits, and all materials
incorporated by reference or deemed to be incorporated by reference in such
registration statements, are herein collectively referred to as the “Shelf
Registration Statement”) for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”) (the “Shelf Registration”), registering the resale from time
to time by Stockholders of all of the Unit Shares and Warrant Shares
(“Registrable Securities”).  The Initial Shelf Registration Statement shall be
on an appropriate form under the Securities Act permitting registration of such
Registrable Securities for resale by Stockholders from time to time as set forth
in the Initial Shelf Registration Statement.  The Company shall use its best
efforts to cause the Initial Shelf Registration Statement to be declared
effective under the Securities Act as promptly as is practicable and to keep the
Initial Shelf Registration Statement (or any Subsequent Shelf Registration
Statement) continuously effective under the Securities Act to permit the
prospectus included therein to be lawfully delivered by the Stockholders, for a
period that will terminate when (i) all the Registrable Securities covered by
the Shelf Registration Statement have been sold pursuant thereto or (except in
sales described in the proviso to Section 5.1) otherwise or (ii) such
Registrable Securities may be sold pursuant to the provisions of Rule 144 under
the Securities Act (such period, the “Effectiveness Period”).
 

-11-

--------------------------------------------------------------------------------



 
b.           If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (other than because all Registrable Securities
registered thereunder have been resold pursuant thereto or have otherwise ceased
to be Registrable Securities), the Company shall use its best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness thereof, and in
any event shall within thirty (30) days of such cessation of effectiveness amend
such Shelf Registration Statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement covering all of the securities that as
of the date of such filing are Registrable Securities (a “Subsequent Shelf
Registration Statement”).  If a Subsequent Shelf Registration Statement is
filed, the Company shall use its best efforts to cause the Subsequent Shelf
Registration Statement to become effective as promptly as is practicable after
such filing and to keep such Subsequent Shelf Registration Statement
continuously effective until the end of the Effectiveness Period.
 
c.           The Company shall supplement and amend the Shelf Registration
Statement if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement,
if required by the Securities Act.
 
d.           Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause the Shelf Registration Statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement, amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the Commission and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading.
 
6.           Except as otherwise specifically provided for hereunder, no party
shall be deemed to have waived any of his, her, or its rights hereunder or under
any other agreement, instrument, or papers signed by any of them with respect to
the subject matter hereof unless such waiver is in writing and signed by the
party waiving said right.  Except as otherwise specifically provided for
hereunder, no delay or omission by any party in exercising any right with
respect to the subject matter hereof shall operate as a waiver of such right or
of any such other right.  A waiver on any one occasion with respect to the
subject matter hereof shall not be construed as a bar to, or waiver of, any
right or remedy on any future occasion.  All rights and remedies with respect to
the subject matter hereof, whether evidenced hereby or by any other agreement,
instrument, or paper, will be cumulative, and may be exercised separately or
concurrently.
 

-12-

--------------------------------------------------------------------------------



7.           The parties have not made any representations or warranties with
respect to the subject matter hereof not set forth herein, and this Agreement,
together with any instruments executed simultaneously herewith, constitutes the
entire agreement between them with respect to the subject matter hereof.  All
understandings and agreements heretofore existing between the parties with
respect to the subject matter hereof are merged in this Agreement and any such
instrument, which alone fully and completely express their agreement.
 
8.           This Agreement may not be changed, modified, extended, terminated,
or discharged orally, but only by an agreement in writing, which is signed by
the Company and the Investor.
 
9.           The parties agree to execute any and all such other and further
instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Agreement and the intent and purposes
hereof.
 
10.           If any provision or any portion of any provision of this Agreement
or the application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby.
 
11.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York and the Investor hereby consents to the
jurisdiction of the courts of the State of New York and/or the United States
District Court for the Southern District of New York.
 
[Remainder of page intentionally left blank.]
 

-13-

--------------------------------------------------------------------------------





 
ALL INVESTORS MUST COMPLETE A COPY OF THIS PAGE
 
__________________________
(Print Name of Investor)
 
IN WITNESS WHEREOF, the Investor has executed this Agreement on this ____ day of
________, 2007.
 
The Investor hereby offers to subscribe for ____________ Units on the terms and
conditions of this Agreement and agrees to pay the Subscription Amount in the
sum of $__________.


 
Please indicate the form of ownership that you desire your Units to be
registered in.
 
1.           |__|           Individual
 
2.           |__|           Joint Tenants with Right of Survivorship
 
3.           |__|           Community Property
 
4.           |__|           Tenants in Common
 
5.           |__|           Corporation/Partnership
 
6.           |__|           IRA of________________
 
7.           |__|           Trust
 
                      Date Opened ___________
 
8.           |__|           As A Custodian For________________
 
Under the Uniform Transfer to Minors Act of the
 
State of ___________
 
9.           |__|           Married with Separate
 
                          Property
 
10.           |__|           Keogh Plan ____________
 

-14-

--------------------------------------------------------------------------------





 
EXECUTION BY SUBSCRIBER WHO IS A NATURAL PERSON
 


Exact Name in Which Title is to be Held




(Signature)




Name (Please Print)




Title of Person Executing Agreement




Address:  Number and Street




City, State, Zip Code




Social Security Number


 
Accepted this ___ day of _______, 2007, on behalf of XFONE, INC.
 


By: _____________________________
Name:
Title:
 


 

-15-

--------------------------------------------------------------------------------



EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION, PARTNER, TRUST, ETC.
 


Exact Name in Which Title is to be Held




(Signature)




Name (Please Print)




Title of Person Executing Agreement




Address:  Number and Street




City, State, Zip Code




Tax Identification Number


Accepted this ___ day of _______, 2007 on behalf of XFONE, INC.
 


 
By: ________________________
      Name:
      Title:
 


 
 


-16-

--------------------------------------------------------------------------------



ATTACHMENTS




Attachment A
Confidential Prospective Purchaser Questionnaire



Attachment B
Risk Factors








-17-

--------------------------------------------------------------------------------



Attachment A
CONFIDENTIAL PROSPECTIVE PURCHASER QUESTIONNAIRE
 
THIS QUESTIONNAIRE IS TO BE COMPLETED BY EACH PERSON WHO DESIRES TO PURCHASE
UNITS OF XFONE, INC. (THE “COMPANY”).  THIS MATERIAL DOES NOT CONSTITUTE AN
OFFER TO SELL NOR IS IT A SOLICITATION OF AN OFFER TO BUY ANY SECURITIES. THE
TERMS OF THE OFFERING WILL BE MADE SOLELY PURSUANT TO THE TERMS AND CONDITIONS
OF THE SECURITIES PURCHASE AGREEMENT PROVIDED HEREWITH WHICH CONTAINS MATERIAL
INFORMATION TO BE REVIEWED IN CONNECTION WITH ANY INVESTMENT DECISION.
 
ACCREDITED INVESTOR STATUS
 
Please check whether one or more of the following definitions of "Accredited
Investor," if any, applies to you.  If none of the following applies to you,
please leave a blank.  Please sign in the indicated space below and indicate the
amount of your investment and put you initials after the amount.
 
        (a)
A Bank as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the "1933 Act"), or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the 1933 Act whether acting in its individual
or fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"); an
insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, or its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors.

 
        (b)
A Private Business Development Company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
        (c)
An organization described in Section 501(c)(3) of the Internal Revenue Code or
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 
        (d)
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000.

 
        (e)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 
        (f)
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the common stock, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.

 
        (g)
Any entity in which all of the equity owners are Accredited Investors.

 
$                              
 
Investor’s Signature                                                   Amount of
Investment Initials
 


 
(Please insert name in which Securities will be
 
held; if held by a corporation, please sign below)
 
Corporate Purchaser
 


 


 
By:  ___________________________           
 
Name/Title
 

-18-

--------------------------------------------------------------------------------



Attachment B
 


RISK FACTORS


You should carefully consider the risks described below before buying the Units
offered in this offering. The risks and uncertainties described below are not
the only risks we face. Additional risks and uncertainties not currently known
to us or that we currently deem immaterial may impair our business operations.
If any of the adverse events described in this risk factors section actually
occur, our business, results of operations and financial condition could be
materially adversely affected, the trading price of our common stock could
decline and you might lose all or part of your investment. We have had operating
losses from time to time and cannot assure that we will be profitable in the
foreseeable future. We make various statements in this section which constitute
“forward-looking” statements under Section 27A of the Securities Act.


RISKS RELATED TO OUR BUSINESS


AN INVESTMENT IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. WE CANNOT ASSURE
PROSPECTIVE INVESTORS THAT WE WILL CONTINUE OPERATIONS OR MAKE A PROFIT IN THE
FUTURE. NO PURCHASE OF COMMON STOCK SHOULD BE MADE BY ANY PERSON WHO CANNOT
AFFORD A TOTAL LOSS OF HIS OR HER INVESTMENT.


In addition to the other information provided in the Offering Documents, you
should carefully consider the following risk factors in evaluating our business
before purchasing any common stock.


WHILE WE ACT IN COMPLIANCE WITH THE GENERAL CONDITIONS OF ENTITLEMENT IN THE
UNITED KINGDOM AND ACCORDING TO OUR LICENSES IN THE UNITED STATES AND ISRAEL, IF
WE DO NOT COMPLY WITH AND CONTINUE TO FOLLOW THE TERMS OF SUCH REGIME AND/OR
LICENSES AND THE RELEVANT LAWS AND REGULATIONS, WE COULD LOSE OUR ENTITLEMENT
AND/OR LICENSES TO CONDUCT OUR BUSINESSES IN THESE JURISDICTIONS.


Not complying with, or indeed violating the conditions of our licenses and the
related laws and regulations could lead to the loss of, material changes to, or
freezing of our entitlement and/or licenses which could have a material adverse
effect on our operations. Without such authorization or licenses we would not be
able to provide any approved and/or licensed services, resulting in a loss of
revenues. Such violations of our licenses in the US or Israel could lead to
monetary penalties.


WE ARE SUBJECT TO EXTENSIVE REGULATION IN THE UNITED KINGDOM, THE UNITED STATES,
ISRAEL AND OTHER FOREIGN COUNTRIES WHICH MAY LEAD US TO INCUR INCREASED BUSINESS
COSTS AND HAVE NEGATIVE EFFECTS UPON OUR BUSINESS INCLUDING REVENUES AND
POTENTIAL PROFITABILITY.


We serve customers in many countries, all of which have different regulations,
jurisdictions, and standards and controls related to licensing,
telecommunications, import/export, currency and trade. Regulatory changes
pertaining to future regulatory classification of Internet related telephone
services, otherwise known as VOIP telephony, may lead to burdensome regulatory
requirements and fees, as well as additional interconnection fees to carriers
and changes in access charges, universal service, and regulatory fee payments,
which would affect our international and long distance services related costs
and may have a material impact upon our ability to conduct business, as well as
our revenues. Our compliance with foreign rules and regulations may lead to
increased costs of doing business or reduced revenues from having to decrease or
eliminate our business in certain foreign countries, all of which may negatively
affect our potential profitability.



-19-

--------------------------------------------------------------------------------



IF OUR TELECOMMUNICATIONS INFRASTRUCTURE OR EQUIPMENT IS DAMAGED OR INOPERATIVE,
WE MAY NOT BE ABLE TO PROVIDE SERVICE TO OUR CUSTOMERS.


We rely on our telecommunications equipment, including, but not limited to our
switchboard and switches, to provide services to our customers. In the event
that such equipment is not able to provide the services for which it is then
used, we may not be able to provide services to our customers. While we have
back-up for much of this equipment, if any portion of the equipment is
unavailable for any extended period of time, it will be difficult to provide
service to our customers, might give rise to the ability of our customers to
terminate agreements with us, and would generally have a detrimental effect on
retaining our customers.


IF OUR SUPPLIERS' TELECOMMUNICATIONS INFRASTRUCTURE IS DAMAGED, IT COULD
INCREASE OUR EXPENSES AND WE MAY NOT BE ABLE TO PROVIDE SERVICE TO OUR
CUSTOMERS.


We rely on certain suppliers' telecommunications infrastructure in order to
provide services to our customers. If their ability to supply such services to
us is damaged in any way, we may be required to incur additional costs to
replace such services and we may not be able to provide service to our
customers.


IF OUR INFORMATION AND BILLINGS SYSTEMS ARE UNABLE TO FUNCTION PROPERLY AS OUR
OPERATIONS GROW, WE MAY EXPERIENCE SYSTEM DISRUPTIONS, REDUCED LEVELS OF
CUSTOMER SERVICE AND A DECLINING CUSTOMER BASE AND REVENUES.


Over the past two years, our business revenues and operations have almost
doubled. We now handle millions of transactions on a daily basis with hundreds
of thousands of customers and users located in many countries. Accordingly, our
information and billing systems are under increasing stress. We use internally
developed and acquired systems to operate our services and for transaction
processing, including billing and collections processing. We must continually
improve these systems in order to meet the level of use. Furthermore, in the
future, we may add features and functionality to our products and services using
internally developed or third party licensed technologies. Our inability to add
software and hardware or develop and upgrade existing technology, transaction
processing systems and network infrastructure to meet increased volume through
our processing systems or provide new features or functionality, may cause
system disruptions, slower response times, reductions in levels of customer
service, decreased quality of the user's experience, collection difficulties,
and delays in reporting accurate financial information. Any such failure could
cause system disruptions, reduced levels of customer service, and a declining
customer base and revenues.


WE SERVE AN EXTREMELY LARGE NUMBER OF CUSTOMERS / USERS AND ARE THUS AT RISK FOR
CLASS ACTION LAW SUITS.


Because we provide services to so many customers / users, it is possible that
such customers / users may join together in a large or expensive class action to
initiate an action.  There is currently no class action lawsuit filed against
us, however, class action lawsuits have become much more popular in both Israel
and the United States where we have much of our operations.
 
TERRORIST ATTACKS, WAR, OR ARMED CONFLICT OR POLITICAL / ECONOMIC EVENTS OR
UPHEAVALS IN FOREIGN COUNTRIES MAY LEAD TO A DISRUPTION IN OUR SERVICES AS WELL
AS DECREASED DEMAND.


Terrorist attacks in the United Kingdom, the United States or Israel, as well as
the United Kingdom and the United States of America's involvement in Iraq or in
armed conflict or political / economic events in countries where we conduct
business, may negatively impact consumers' confidence in relying on alternative
communication lines and spending in the countries where we conduct our business.
Certain of our key employees, officers and directors are residents of Israel.
Accordingly, armed conflicts between Israel and its neighbors, terrorism,
political and economic conditions in Israel directly affect the Company's
business. Any such occurrences could lead to an interruption in our services and
could negatively affect our revenues and results of operations. Moreover, the
governments in those countries might take extreme measures that could prohibit
access to alternative communication lines.

-20-

--------------------------------------------------------------------------------



 


NATURAL DISASTERS AND ACTS OF GOD MAY RESULT IN INCREASED COSTS.


Our wholly owned subsidiary Xfone USA, Inc. is positioned in an environment
which has a higher than average propensity to experience hurricanes. In 2005, we
suffered adverse affects to our business from Hurricane Katrina. In the event of
another hurricane, the cost of restructuring our facilities, as well as the time
spent in rebuilding and organizing our infrastructure might be long and costly.
There is no guarantee that we will not be negatively affected in the future by
other natural disasters, hurricanes or Acts of God.


IF WE ARE UNABLE TO OBTAIN FINANCING AS WE GROW OUR BUSINESS, WE MAY HAVE TO
CURTAIL OUR PLANS AND THE VALUE OF YOUR INVESTMENT MAY BE NEGATIVELY AFFECTED.
 
Our future business will involve substantial costs, primarily those costs
associated with marketing, business development, and possible mergers and
acquisitions. If our revenues are insufficient to fund our operations as we grow
our business, we may need traditional bank financing or financing from debt or
equity offerings. However, if we are unable to obtain financing when needed, we
may be forced to curtail our operations, which could negatively affect our
revenues and potential profitability and the value of your investment. There can
be no assurance that we will be able to obtain additional financing when needed
or if available that it will be on commercially reasonable terms.  
 
THE COMPANY MIGHT BE REGARDED AS A LOCAL TAX RESIDENT IN COUNTRIES OTHER THAN
THE UNITED STATES.


The Company was incorporated in Nevada, U.S.A., and accordingly is a US tax
resident and is taxed in the US. To the best knowledge of the Company, and based
on consultancy provided by its accountants, the Company is not a tax resident in
any other country in which it conducts business (directly or indirectly through
local subsidiaries). However, there is no assurance that none of the local tax
authorities in these countries will determine that the Company is a local tax
resident, and thus we recommend that the investors examine the tax implication
of such potential classification. Any determination by such local tax
authorities could have an adverse effect on our results of operations or the
consequences of your investment in our securities.


SHOULD OUR AGREEMENTS WITH OUR PRINCIPAL SUPPLIERS, “THE NEW ATT” (FORMERLY
BELLSOUTH TELECOMMUNICATIONS), BRITISH TELECOMMUNICATIONS OR BEZEQ THE ISRAEL
TELECOMMUNICATION CORP.  LIMITED BE CANCELLED, OUR OPERATIONS WILL BE NEGATIVELY
IMPACTED.


We are dependent on several of our suppliers. However, these suppliers are
required to provide us with services according to the relevant regulations and
their licenses to operate as a telecommunications provider in the relevant
jurisdictions. Should our agreements involving our principal suppliers, “the new
ATT” (formerly BellSouth Telecommunications), British Telecommunications or
Bezeq The Israel Telecommunication Corp. Limited be cancelled, our operations
may be negatively affected.


WE MAY BE UNABLE TO ADEQUATELY COMPETE WITH OUR COMPETITORS.


The telecommunications business is a very competitive one with constantly
shrinking margins. Our competitors may be able to adapt more quickly to changes
in customer needs or to devote greater resources than we can to developing and
expanding our services. Such competitors could also attempt to increase their
presence in our markets by forming strategic alliances with other competitors,
by offering new or improved products or services or by increasing their efforts
to gain and retain market share through competitive pricing. As the market for
our services matures, price competition and penetration into the market will
intensify. Such competition may adversely affect our gross profits, margins and
results of operations. There can be no assurance that we will be able to
continue to compete successfully with existing or new competitors.

-21-

--------------------------------------------------------------------------------



 


OUR MANAGEMENT DECISIONS ARE MADE BY OUR FOUNDER AND CHAIRMAN OF OUR BOARD OF
DIRECTORS, ABRAHAM KEINAN, AND OUR PRESIDENT AND CHIEF EXECUTIVE OFFICER, GUY
NISSENSON; IF WE LOSE THEIR SERVICES, OUR OPERATIONS WILL BE NEGATIVELY
IMPACTED.


The success of our business is largely dependent upon the expertise of our
Chairman of the Board, Abraham Keinan, and our President Chief Executive
Officer, and Director, Guy Nissenson. Mr. Nissenson also formerly served as our
Treasurer and Chief Financial Officer, until the appointment of Niv Krikov to
such positions.  Because Messrs Keinan and Nissenson are essential to our
operations, you must rely on their management decisions. We have not obtained
any “key man” life insurance relating to Messrs Keinan and Nissenson. There is
no assurance that we would be able to hire and retain another Chairman of the
Board or President/Chief Executive Officer with comparable experience. As a
result, the loss of either Mr. Keinan's or Mr. Nissenson's services would have a
materially adverse affect upon our business, financial condition, and results of
operation.


OUR MANAGEMENT MAY BE ABLE TO EXERT SIGNIFICANT VOTING CONTROL OVER STOCKHOLDER
MATTERS, INCLUDING THE ELECTION OF OUR DIRECTORS, AND ACCORDINGLY, CONTROL OF
OUR OPERATIONS. 


As of the date of this Offering, our Chairman of the Board, Abraham Keinan,
beneficially owns 25.08% of our common stock. Our President, Chief Executive
Officer, and Director, Guy Nissenson has significant influence over an
additional 8.94%% of our common stock, which is owned by Campbeltown Business
Ltd., an entity owned and controlled by Mr. Nissenson and his family. In
addition, certain stockholders provided Mr. Nissenson and Mr. Keinan with
irrevocable proxies representing a total of 8.91% of our common stock. Eyal
Harish, a director, beneficially owns 0.11% of our common stock. Our wholly
owned subsidiary, Swiftnet Limited, beneficially owns 0.97% of our common stock.
Therefore, our management potentially may vote 44.01% of our common stock,
without giving effect to the issuance of any shares upon the exercise of
outstanding warrants or options. As such, our management may be able to exert
significant control over the outcome of all matters submitted to a vote of the
holders of our common stock, including the election of our directors, amendments
to our articles of incorporation and bylaws and approval of significant
corporate transactions. Additionally, our management may be able to delay, deter
or prevent a change in our control that might be beneficial to our other
stockholders. We need to emphasize the fact that management could make
substantial decisions that could be protected under the business judgment rule,
and not necessarily satisfy minority shareholders (for example, expanding the
territory of operation at heavy costs, or by limiting the territory of our
operations in order to save capital).


In addition to the foregoing, our Chairman of the Board, Abraham Keinan, and our
President, Chief Executive Officer and Director, Guy Nissenson, exercise
significant control over stockholder matters through a September 28, 2004 Voting
Agreement between Mr. Keinan, Mr. Nissenson and Campbeltown Business, Ltd., an
entity owned and controlled by Mr. Nissenson and his family. This agreement,
which is for a term of 10 years, provides that: (a) Messrs. Keinan and Nissenson
and Campbeltown Business, Ltd. agree to vote any shares of our common stock
controlled by them only in such manner as previously agreed by all these
parties; and (b) in the event of any disagreement regarding the manner of
voting, a party to the agreement will not vote any shares, unless all the
parties have settled the disagreement.


CERTAIN OF OUR EXISTING CREDIT FACILITIES CONTAIN A NUMBER OF RESTRICTIONS AND
OBLIGATIONS THAT MAY LIMIT OUR FINANCIAL FLEXIBILITY.


Our credit facilities contain a number of restrictive covenants that limit our
financial flexibility. These covenants, among other things, restrict our right
to pledge our assets, make loans or give guarantees, and engage in mergers or
consolidations. Our ability to continue to comply with these and other
obligations depends in part on the future performance of our business. There can
be no assurance that such obligations will not have a materially adverse affect
on our ability to finance our future operations. In addition, one of our lenders
has a right of first refusal to participate in future financings which may have
the effect of making it more difficult to raise financing from other sources.

-22-

--------------------------------------------------------------------------------



 


RISKS RELATED TO OUR COMMON STOCK


THERE IS A LIMITED MARKET FOR OUR COMMON STOCK, AND AN ACTIVE TRADING MARKET FOR
OUR COMMON STOCK MAY NEVER DEVELOP, WHICH MAY MAKE IT DIFFICULT TO RESELL YOUR
SHARES.


Trading in our stock has been limited and has been characterized by wide
fluctuations in trading prices, due to many factors that may have little to do
with our operations or business prospects. Therefore, shareholders should be
aware that the lack of exposure to our stock in the investment community could
consequently be reflected by a lack of market trading upon the issuance of
material information that could be perceived as disappointing or very
encouraging from a market point of view. This could result in an inability for
shareholders to be able to dispose of their shares.


THE MARKET PRICE OF OUR COMMON STOCK MAY BE VOLATILE AND YOU MAY NOT BE ABLE TO
RESELL YOUR SHARES AT OR ABOVE THE PRICE YOU PAID FOR THEM, OR AT ALL.


The stock markets in general have experienced during the past few years extreme
price and volume fluctuations. The market prices of securities of technology
companies have been extremely volatile, and have experienced fluctuations that
have often been unrelated or disproportionate to the operating performance of
those companies. These broad market fluctuations could adversely affect the
market price of our common stock. For example, during 2003, the market price of
our common stock fluctuated between $0.35 and $6.00; during 2004, the market
price of our common stock fluctuated between $1.95 and $5.75; during 2005, the
market price fluctuated between $2.30 and $4.29; and during 2006, the market
price fluctuated between $2.18 and $3.84. The market price of our common stock
traded on the AMEX fluctuated between $2.34 and $3.70 during the first nine
months of 2007.


The market price of our common stock may continue to fluctuate substantially due
to a variety of factors, including:
 
·  
any actual or anticipated fluctuations in our or our competitors' revenues and
operating results;
·  
shortfalls in our operating results from levels forecast by us or by securities
analysts;
·  
public announcements concerning us or our competitors;
·  
the introduction or market acceptance of new products or service offerings by us
or by our competitors;
·  
changes in product pricing policies by us or our competitors;
·  
changes in security analysts' financial estimates;
·  
changes in accounting principles;
·  
sales of our shares by existing shareholders; and
·  
the loss of any of our key personnel.



In addition, economic, political, and market conditions and military conflicts
and, in particular, those specifically related to Israel, may affect the market
price of our shares.


OUR SHARES OF COMMON STOCK ARE TRADED ON MORE THAN ONE MARKET AND THIS MAY
RESULT IN PRICE VARIATIONS.


Our shares of common stock are trade on the American Stock Exchange and the Tel
Aviv Stock Exchange. Trading in our shares of common stock on these markets
takes place in different currencies (dollars on the AMEX, and NIS on the TASE),
and at different times (resulting from different time zones, different trading
days and different public holidays in the United States and Israel). The trading
prices of our common stock on these two markets may differ due to these and
other factors. Any decrease in the trading price of our shares of common stock
on one of these markets could cause a decrease in the trading price of our
shares of common stock on the other market.

-23-

--------------------------------------------------------------------------------



FUTURE SALES OF OUR SHARES IN THE PUBLIC MARKET OR ISSUANCES OF ADDITIONAL
SECURITIES COULD CAUSE THE MARKET PRICE FOR OUR SHARES OF COMMON STOCK TO FALL.


As of November 28, 2007, we had 13,467,928 shares of common stock issued and
outstanding. In addition, we have reserved 5,493,700 shares of common stock for
issuance under our 2004 Stock Option Plan, 4,804,159 shares of common stock
underlying warrants, and approximately 200,000 shares of common stock underlying
a certain Secured Convertible Term Note.  Our Board of Directors has adopted the
Company’s 2007 Stock Incentive Plan, which is subject to shareholder approval,
and will be voted upon by the shareholders at the Company’s upcoming annual
meeting of shareholders, and if approved, the Company will reserve an additional
8,000,000 shares of common stock for issuance of awards under the plan.  In
addition, certain of our shareholders have registration rights with respect to
the shares they hold, including piggyback rights. If a large number of shares of
our common stock is sold in a short period, the price of our common stock would
likely decrease.


RISKS RELATED TO THE SECURITIES


THE TRANSFERABILITY OF THE SECURITIES WILL BE LIMITED.
 
There is no established trading market for the Units, or the Warrants underlying
the Units, nor is any market expected to develop.  In addition, the Units and
the Warrants have not been and will not be registered under the Securities Act
or the securities laws of any state, In addition, the Unit Shares and the
Warrant Shares have not yet been registered under the Securities Act or the
securities laws of any state.  Accordingly, the Securities may not be resold,
pledged or otherwise transferred unless and until they are registered under the
Securities Act and applicable state securities laws or pursuant to available
exemptions from such registration requirements.  In addition, the Units may be
subject to additional transfer restrictions pursuant to this
Agreement.  Accordingly, the transferability of the Units and the Warrants, and,
until registered, the Unit Shares and Warrant Shares, will be limited.
 




 

-24-

--------------------------------------------------------------------------------


